 

PROMISSORY NOTE AMENDMENT No. 4

 

This PROMISSORY NOTE AMENDMENT NO. 4 (the “Amendment”) is made as of May 31,
2017 (the “Amendment Date”) by and between DOCUMENT SECURITY SYSTEMS, INC. (the
“Borrower”), a corporation formed under the laws of the State of New York, with
offices at 200 Canal View Boulevard, Suite 300, Rochester, New York 14623 and
CONGREGATION NOAM ELIMELECH (the “Lender”).

 

This Amendment amends the Promissory Note (“Note”), dated May 24, 2013, made
among Borrower and Lender, as follows. All capitalized terms used herein without
definition shall have the meanings ascribed to them in the Note.

 

The parties agree as follows:

 

1. Section 1 of the Note shall be, and hereby is, amended to read in its
entirety as follows:

 

  “1. Maturity. The aggregate outstanding Principal Amount, together with all
accrued interest thereon and expenses incurred by the Lender in connection
herewith (cumulatively, the “Outstanding Amount”), shall be due and payable in
full on the earliest to occur of (the earliest of such events being the
“Maturity Date”): (i) December 31, 2018 (the “Scheduled Maturity Date”) and (ii)
the acceleration of this Note upon the occurrence of an Event of Default.”

 

2. Section 2 of the Note shall be, and hereby is, amended to read in its
entirety as follows:

 

  “2. Principal and Interest. Borrower shall continue to make principal payments
in accordance with the attached Exhibit A (“Payment Schedule”) until the
Maturity Date. In addition to the monthly principal payments, Borrower shall
make monthly interest payments which shall accrue on the then outstanding
balance of the Principal Amount at a fixed interest rate equal to 9% per annum.
Accrued interest shall be payable in cash in arrears on the last day of each
calendar month until the Principal Amount is paid in full. If at any time the
outstanding Principal Amount shall be paid in full, then all accrued interest
shall be payable at the time of such principal payment.”

 

3. Note Ratified. Except as expressly amended hereby, the Note and previously
executed amendments thereto are in all respects ratified and confirmed, and all
of the terms, provisions and conditions thereof shall be and remain in full
force and effect, and this Amendment and all of its terms, provisions and
conditions shall be deemed to be a part of the Note.

 

4. No Events of Default. The Borrower confirms that, as of the date hereof,
there exists no condition or event that constitutes (or that would after
expiration of applicable grace or cure periods constitute) an Event of Default.

 

   

   

 

5. Costs and Expenses. Borrower agrees to pay any and all reasonable costs
incurred in connection with preparation for closing, the closing, and
post-closing items relating to this Amendment.

 

6. Governing Law. This Amendment, together with all of the rights and
obligations of the parties hereto, shall be construed and interpreted in
accordance with the laws of the State of New York, excluding the laws applicable
to conflicts or choice of law.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives by their signatures below.

 

  CONGREGATION NOAM ELIMELECH (Lender)             /s/ Mayer Laufer     By:
Mayer Laufer     Title: President             DOCUMENT SECURITY SYSTEMS, INC.
(Borrower)           /s/ Philip Jones     By: Philip Jones     Title: Chief
Financial Officer  

 

 2 

   

 



Exhibit A

 

Payment Schedule

 

$850,000 Promissory Note with Congregation Noam Elimelech Dated May 24, 2013 due
May 31, 2017- extension until December 31, 2018

 

Beginning Balance  Principal Payment   $ 850,000   Interest   Interest due 
1/31/2015             9%   6,375  2/28/2015  $15,000    835,000    9%   6,375 
3/31/2015  $15,000    820,000    9%   6,263  4/30/2015  $15,000    805,000  
 9%   6,150  5/31/2015  $15,000    790,000    9%   6,038  6/30/2015  $15,000  
 775,000    9%   5,925  7/31/2015  $15,000    760,000    9%   5,813  8/31/2015 
$15,000    745,000    9%   5,700  9/30/2015  $15,000    730,000    9%   5,588 
10/31/2015  $15,000    715,000    9%   5,475  11/30/2015  $15,000    700,000  
 9%   5,363  12/31/2015  $15,000    685,000    9%   5,250  1/31/2016  $15,000  
 670,000    9%   5,138  2/29/2016  $15,000    655,000    9%   5,025  3/31/2016 
$15,000    640,000    9%   4,913  4/30/2016  $15,000    625,000    9%   4,800 
5/31/2016  $15,000    610,000    9%   4,688  6/30/2016  $15,000    595,000  
 9%   4,575  7/31/2016  $15,000    580,000    9%   4,463  8/31/2016  $15,000  
 565,000    9%   4,350  9/30/2016  $15,000    550,000    9%   4,238  10/31/2016 
$15,000    535,000    9%   4,125  11/30/2016  $15,000    520,000    9%   4,013 
12/31/2016  $15,000    505,000    9%   3,900  1/31/2017  $15,000    490,000  
 9%   3,788  2/28/2017  $15,000    475,000    9%   3,675  3/31/2017  $15,000  
 460,000    9%   3,563  4/30/2017  $15,000    445,000    9%   3,450  5/31/2017 
$15,000    430,000    9%   3,338  Extension                     6/30/2017 
$15,000    415,000    9%   3,225  7/31/2017  $15,000    400,000    9%   3,113 
8/31/2017  $15,000    385,000    9%   3,000  9/30/2017  $15,000    370,000  
 9%   2,888  10/31/2017  $15,000    355,000    9%   2,775  11/30/2017  $15,000  
 340,000    9%   2,663  12/31/2017  $15,000    325,000    9%   2,550  1/31/2018 
$15,000    310,000    9%   2,438  2/28/2018  $15,000    295,000    9%   2,325 
3/31/2018  $15,000    280,000    9%   2,213  4/30/2018  $25,000    255,000  
 9%   2,100  5/31/2018  $30,000    225,000    9%   1,913  6/30/2018  $30,000  
 195,000    9%   1,688  7/31/2018  $30,000    165,000    9%   1,463  8/31/2018 
$30,000    135,000    9%   1,238  9/30/2018  $30,000    105,000    9%   1,013 
10/31/2018  $30,000    75,000    9%   788  11/30/2018  $30,000    45,000    9% 
 563  12/31/2018  $45,000    -    9%   338 

 

 3 

   

